Case: 13-20450      Document: 00512695335         Page: 1    Date Filed: 07/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20450                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            July 11, 2014
DARRELL LEE HALL,                                                          Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

ANA A. SANCHEZ, Security Threat Group Sargeant; DOUGLASS B.
REYNOLDS; THOMAS W. BOUGHNER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-1993


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Darrell Lee Hall, Texas prisoner # 1330580, proceeding pro se and in
forma pauperis (IFP), appeals the dismissal of his 42 U.S.C. § 1983 complaint
as frivolous. Hall contends that his due process rights were violated when false
disciplinary charges were filed against him; his request to call witnesses at his
disciplinary hearing was denied; he was found guilty of the disciplinary
violation on insufficient evidence; and he lost commissary and recreation
privileges for seven days. He further contends that the district court should


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20450    Document: 00512695335     Page: 2   Date Filed: 07/11/2014


                                 No. 13-20450


not have dismissed his complaint with prejudice without first giving him the
opportunity to amend.
      Hall’s arguments regarding the disciplinary charge, proceeding, and
punishment do not present a cognizable constitutional claim. See Sandin v.
Conner, 515 U.S. 472, 483-84 (1995); Malchi v. Thaler, 211 F.3d 953, 958 (5th
Cir. 2000). Hall also fails to explain how he would have amended his complaint
to include a legally cognizable claim. Accordingly, the district court did not
abuse its discretion by dismissing his complaint without permitting him to
amend it. See Brewster v. Dretke, 587 F.3d 764, 767-68 (5th Cir. 2009).
      Hall’s appeal is without arguable merit and, therefore, is dismissed as
frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.
R. 42.2. Hall’s motion for the appointment of appellate counsel is denied. See
Ulmer v. Chancellor, 691 F.2d 209, 212, 213 (5th Cir. 1982).
      The district court’s dismissal of Hall’s complaint as frivolous and our
dismissal of his appeal as frivolous count as two strikes for purposes of
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Hall
is hereby cautioned that if he accumulates three strikes he will no longer be
allowed to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he “is under imminent danger
of serious physical injury.” § 1915(g).
      APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING
ISSUED.




                                          2